1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   TERRENCE LAMONT DAVIS,                         )   Case No.: 1:18-cv-01393-AWI-SAB (PC)
                                                    )
12                     Plaintiff,                   )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATIONS, AND DENYING
                                                    )   PLAINTIFF’S MOTIONS FOR INJUNCTIVE
14                                                  )   RELIEF
     CALIFORNIA CORRECTIONAL
                                                    )
     INSTITUTION TRUST OFFICE
15                                                  )   [ECF Nos. 5, 7, 8, 9, 10]
     OFFICIALS, et al.,                             )
16                                                  )
                       Defendants.                  )
17                                                  )
18          Plaintiff Terrence Lamont Davis is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21           On November 1, 2018, the Magistrate Judge issued Findings and Recommendations
22   recommending that Plaintiff’s October 29, 2018 motion requesting access to the law library be denied.
23   (ECF Nos. 5, 7.) The Findings and Recommendations were served on Plaintiff and contained notice
24   that objections were to be filed within fourteen days. No objections have been filed and the time to do
25   so has expired.
26   ///
27   ///
28   ///
                                                        1
1           On November 14, 2018, the Magistrate Judge issued Findings and Recommendations that

2    Plaintiff’s November 13, 2018 motions for injunctive relief be denied. (ECF Nos. 8, 9, 10.) The

3    Findings and Recommendations were served on Plaintiff and contained notice that objections were to

4    be filed within fourteen days. No objections have been filed and the time to do so has expired.

5           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

6    novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

7    Recommendations to be supported by the record and by proper analysis.

8           Accordingly, IT IS HEREBY ORDERED that:

9           1.      The Findings and Recommendations, filed on November 1, 2018 and November 14,

10   2018, are adopted in full; and

11          2.      Plaintiff’s motions for injunctive relief, filed on October 29, 2018 (ECF No.5) and

12   November 13, 2018 (ECF Nos. 8, 9), are denied.

13
14   IT IS SO ORDERED.

15   Dated: December 20, 2018
                                                SENIOR DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
